UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE QUARTERLY PERIOD ENDED: JUNE 30, 2016 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53586 THE PULSE BEVERAGE CORPORATION (Exact name of registrant as specified in its charter) Nevada 36-4691531 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 11uron Street, Northglenn, CO 80234(Address of principal executive offices, including zip code) (720) 382-5476(Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 70,674,979 shares of common stock, par value $0.00001, as of August 15, 2016. THE PULSE BEVERAGE CORPORATIONFORM 10-Q INDEX PAGE PART I—FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as at June 30, 2016 (Unaudited) and December 31, 2015 1 Condensed Consolidated Statements of Operations for the Three Months and Six Months ended June 30, 2016 and 2015 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2016 and 2015 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II—OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signature Page 22 Certifications Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report. Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms or the negative of such terms. Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements. Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters. Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth under the heading “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2015 filed on March 30, 2016. YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we anticipate. Unless otherwise indicated, in this Form 10-Q, references to “we,” “our,” “us,” the “Company,” “Pulse” or the “Registrant” refer to The Pulse Beverage Corporation, a Nevada corporation. The Pulse Beverage Corporation Condensed Consolidated Balance Sheets As of June 30, 2016 (Unaudited) and December 31, 2015 2016 ASSETS Current Assets: Cash $ $ Accounts receivable, net (Note 3) Inventories (Note 4) Prepaid expenses Total Current Assets Property and equipment, net of accumulated depreciation of $318,440 and $266,099, respectively (Note 5) Intangible assets, net of accumulated amortization of $58,950 and $52,682, respectively (Note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Promissory notes payable (Note 6) - Credit card indebtedness Loans payable, net(Note 7) Total Current Liabilities Stockholders’ Equity: Preferred stock, 1,000,000 shares authorized, $0.001 par value, none issued - - Common stock, 100,000,000 shares authorized, $0.00001 par value 70,674,979 and 68,447,202 issued and outstanding, respectively (Note 9) Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ (See accompanying notes to these unaudited condensed consolidated financial statements) 1 The Pulse Beverage Corporation
